March 8 2016


                                          DA 15-0416
                                                                                         Case Number: DA 15-0416

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2016 MT 56N



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

DOUGLAS JAMES GUILL,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Twentieth Judicial District,
                        In and For the County of Sanders, Cause No. DC 06-54
                        Honorable Deborah Kim Christopher, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Douglas James Guill, Self-Represented, Shelby, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, Jonathan M. Krauss,
                        Assistant Attorney General, Helena, Montana

                        Robert Zimmerman, Sanders County Attorney, Thompson Falls, Montana



                                                    Submitted on Briefs: February 10, 2016

                                                               Decided: March 8, 2016


Filed:

                        __________________________________________
                                          Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2       Douglas James Guill appeals from an amended judgment entered by the Twentieth

Judicial District Court, Sanders County, awarding Guill credit for time served in the

amount of 650 days. We affirm.

¶3       We address the following issue on appeal: whether the District Court imposed a

legal sentence when it amended Guill’s judgment to include credit for time served.

¶4       After a two-week trial, a jury found Guill guilty on multiple counts of felony

sexual intercourse without consent against his underage daughter. The District Court

sentenced Guill to concurrent 50-year terms in the Montana State Prison on each count.

Guill appealed his conviction to this Court, raising the sole issue of whether the District

Court erred by allowing the prosecution to present evidence of uncharged misconduct.

We affirmed Guill’s conviction. State v. Guill, 2010 MT 69, 355 Mont. 490, 228 P.3d

1152. Guill filed a motion for postconviction relief, and the District Court issued a final

judgment on April 30, 2012. Guill failed to timely file his opening brief on appeal to this

Court.     We permitted him, however, an additional opportunity to file his opening brief

and imposed a new deadline. Guill again failed to timely file his opening brief, and we

dismissed his appeal with prejudice.


                                             2
¶5     On February 8, 2013, Guill filed a pro se petition for a writ of habeas corpus in

which he challenged the legality of his arrest, alleged ineffective assistance of counsel,

and presented two claims that his counsel deliberately violated his rights. We dismissed

Guill’s petition because Guill had already exhausted his remedy of appeal for the trial

issues raised.

¶6     In February 2015, Guill again filed a pro se petition for writ of habeas corpus,

requesting that he be given credit for time served from the time of his arrest through

sentencing. Guill alleged, and the State conceded, that the District Court did not properly

include credit for time served. We thus granted Guill’s petition and remanded to the

District Court to determine the number of days to credit Guill for the presentence

incarceration and to enter an appropriate order or amended judgment.

¶7      On remand, Guill and the State stipulated that Guill should be given credit for 650

days toward his sentence. The District Court issued an amended judgment incorporating

the grant for 650 days of time served.

¶8     On appeal, Guill challenges the District Court’s amended judgment. However,

Guill does not contend that the court erred in granting him 650 days of time served.

Instead, Guill asserts a number of trial errors, including that the District Court Judge

failed to recuse herself, that the District Court failed to instruct the jury on a

lesser-included offense, and that the State committed plain error by presenting evidence

of uncharged misconduct.

¶9     Having already pursued the direct appeal of his judgment as well as postconvction

proceedings, the claims of trial error presented by Guill are barred and may not be raised


                                             3
in an appeal of a writ entered in a habeas corpus proceeding. We granted Guill’s petition

for habeas corpus for the limited purpose “to determine the number of days to credit Guill

for presentence incarceration and to enter an appropriate order or amended judgment.”

The direct appeal and postconviction proceedings remain binding and conclusive as to

trial issues. “The writ of habeas corpus is not available to attack the validity of the

conviction or sentence of a person who has been adjudged guilty of an offense in a court

of record and has exhausted the remedy of appeal.” Section 46-22-101(2), MCA. Guill

has exhausted his remedy for appeal on all the trial issues raised. The District Court’s

amended judgment is affirmed.

¶10    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the case presents a question controlled by settled law.

¶11    Affirmed.

                                                  /S/ LAURIE McKINNON

We Concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ PATRICIA COTTER
/S/ JAMES JEREMIAH SHEA




                                             4